Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Claims 1-16 and 19-20 are currently amended; and claims 17-18 are original.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered. 
Response to Arguments
Applicant argues that prior art reference of record Lee does not disclose a photoelectric photoelectric sensing layer because said layer does not convert the optical signal into an electrical signal, that the sensors of Lee are not irradiated by ambient light since the sensors are provided with a light blocking layer, and the sensor of Lee is affected by the light emitted by the display screen. None of these arguments are persuasive.
Regarding the first argument, the sensors of Lee do in fact convert an optical signal into an electrical signal. Paragraph 76 of Lee states that “the first optical sensor…may detect the red light emitted from the first sub-color conversion unit…in real time, and the second optical sensor…may detect the green light emitted from the 
Regarding the second argument, while light blocking portions are disposed proximate to the sensors of Lee, the light blocking portions are not optically upstream from the sensors (see Figs. 5, 8, and 9 of Lee). Hence the light blocking portions of Lee do not prevent the sensors from sensing ambient light.
Regarding the third argument, there is no claim limitation setting forth the requirement that light emitted by the display must avoid irradiating the sensors. Thus, whether or not Lee makes such disclosure is immaterial.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20180107069), of record.

Re: claim 2, Lee discloses the limitations of claim 1, and Lee further discloses that there is no overlap area between a projection of the photoelectric sensing layer OS1, OS2, OS3 on the substrate BS2 and a projection of the pixel unit on the substrate (Fig. 9, where the pixel unit is the portion of EL2 that is not located immediately downstream from its corresponding TFT).

Re: claim 4, Lee discloses the limitations of claim 3, and Lee further discloses that the pixel unit includes subpixel units of N colors (Fig. 11 discloses that N=3 colors, red, blue, green); the photoelectric sensing layer OS1, OS2, OS3 includes N sub-photoelectric sensing layers (3 layers disclosed in Fig. 8); the N sub-photoelectric sensing layers include an ith sub-photoelectric sensing layer OS2, in which and 1<=i<=N and N is a positive integer; the visible light selective transmission layer SCCL1, SCCL2, SCCL3 includes N sub-visible light selective transmission layers (Figs. 8, 9 disclose 3 layers); the N sub-visible light selective transmission layers include an ith sub-visible light selective transmission layer SCCL2; wherein the ith sub-visible light selective transmission layer is disposed on the ith sub-photoelectric sensing layer and allows visible light in an ith wavelength range to pass through (Fig. 9; para. 64 discloses light in a green wavelength); and a wavelength range of light emitted by a subpixel unit of an ith color is the same with the ith wavelength range (para. 64 discloses green).
Re: claim 5, Lee discloses the limitations of claim 3, and Lee further discloses that the projection of the photoelectric sensing layer OS1-OS3 on the substrate BS2 
Re: claim 16, Lee discloses the limitations of claim 1, and Lee further discloses that a projection area of the photoelectric sensing layer OS1-OS3 on the substrate BS2 is greater than a specified area (Fig. 9, where the specified area is a region on the substrate having a smaller area than that of the photoelectric sensing layer).
Re: claim 17, Lee discloses the limitations of claim 3, and Lee further discloses that the visible light selective transmission layer SCCL1-SCCL3 includes an optical grating (Fig. 9, where the layers are disposed in strips).
Re: claim 18, Lee discloses the limitations of claim 1, and Lee further discloses a device body 200 (Fig. 1), where the display panel 100 covers the device body.
Re: claim 19, Lee discloses the limitations of claim 18, and Lee further discloses a driver chip 140, 180 (Fig. 2), where the photoelectric sensing layer OS1-OS3 is electrically connected with the driver chip (paras. 101-103).
Re: claim 20, Lee discloses the limitations of claim 1, and Lee further discloses a mobile phone (para. 30) configured to adjust a screen brightness of the display panel 100 based on optical parameters of ambient light detected by the photoelectric sensing layer OS1-OS3 without an independent optical sensor outside of the display panel (no independent sensor disclosed in Figs. 1, 2; where the capability to adjust screen brightness is disclosed in at least Fig. 2 and paras. 101-103), and wherein the photoelectric sensing layer is integrally formed with the display panel (Fig. 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Re: claims 6, 7, 8, 9, and 10, Lee discloses the limitations of claims 1, 2, 3, 4, and 5, respectively and Lee further discloses that the pixel layer includes a liquid crystal layer LC disposed on the substrate (Fig. 9); a black matrix SDL disposed between adjacent subpixel units (Fig. 9).
The embodiment of Lee disclosed in Figs. 8 and 9 does not explicitly disclose a color filter layer being disposed on the liquid crystal layer and including subpixel units of N colors arranged in an array; and that the photoelectric sensing layer is disposed on the black matrix and disposed on one side of the black matrix away from the liquid crystal layer.
The embodiment of Lee disclosed in Figs. 7, 9 discloses a color filter layer FL1, FL2 (Figs. 7, 9, where the CCL of Fig. 7 is substituted into the device disclosed in Fig. 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a color filter layer being disposed on the liquid crystal layer and including subpixel units of N colors arranged in an array; and to have the photoelectric sensing layer be disposed on the black matrix and disposed on one side of the black matrix away from the liquid crystal layer, as disclosed in Figs. 7, 9 of Lee, in the device disclosed by Figs. 8, 9 for the purpose of enhancing the color saturation of displayed images.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Jo (US 20170154927), of record.
Re: claims 11, 12, 13, 14, and 15 Lee discloses the limitations of claims 1, 2, 3, 4, and 5 respectively; however, Lee does not explicitly disclose that the pixel layer includes an organic light-emitting layer; the display panel further comprises: an array layer disposed between the substrate and the organic light-emitting layer; when the photoelectric sensing layer is disposed on one side of the substrate away from the pixel layer, the substrate is a transparent substrate, and a light transmittance of the array layer is greater than a specified light transmittance; and/or when the photoelectric sensing layer is disposed on one side of the substrate close to the pixel layer, the photoelectric sensing layer is disposed between the substrate and the array layer.

It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the pixel layer includes an organic light-emitting layer; the display panel further comprises: an array layer disposed between the substrate and the organic light-emitting layer; when the photoelectric sensing layer is disposed on one side of the substrate away from the pixel layer, the substrate is a transparent substrate, and a light transmittance of the array layer is greater than a specified light transmittance; and/or when the photoelectric sensing layer is disposed on one side of the substrate close to the pixel layer, the photoelectric sensing layer is disposed between the substrate and the array layer, as disclosed by Jo, in the device disclosed by Lee for the purpose of eliminating the need for the display panel to have a backlight by providing self-illuminating components. By eliminating the need for a backlight, the overall thickness of the display panel is reduced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871